SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1249
KA 12-02088
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                               MEMORANDUM AND ORDER

SHAWN M. HALLMARK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


R. THOMAS RANKIN, PUBLIC DEFENDER, MAYVILLE (LYLE T. HAJDU OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DAVID W. FOLEY, DISTRICT ATTORNEY, MAYVILLE (PATRICK E. SWANSON OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment     of the Chautauqua County Court (John T.
Ward, J.), rendered October     1, 2012. The judgment convicted
defendant, upon his plea of     guilty, of attempted criminal sale of a
controlled substance in the     fifth degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Chautauqua County Court for
further proceedings in accordance with the same Memorandum as in
People v Hallmark ([appeal No. 1] ___ AD3d ___ [Nov. 21, 2014]).




Entered:    November 21, 2014                       Frances E. Cafarell
                                                    Clerk of the Court